Citation Nr: 1648426	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for migraine headaches with mixed tension and vascular type headaches, on an extra-schedular basis, to include a total rating based on unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1981, December 1986 to January 1996, and September 1998 to August 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in August 2014, it was remanded for further development and adjudicative action.


FINDINGS OF FACT

1.  Prior to March 15, 2013, the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected migraines.

2.  Throughout the period on appeal, the Veteran's service-connected migraines have been rated as 50 percent disabling, the highest possible schedular rating.

3.  Given that the Veteran is now in receipt of TDIU due to his service-connected migraines throughout the entire period of the claim, referral of an increased rating for migraine headaches on an extraschedular basis is not warranted as this would amount to pyramiding.


CONCLUSIONS OF LAW

1.  Prior to March 15, 2013, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

2.  A disability rating in excess of 50 percent, on an extraschedular basis, for migraines is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.14 , 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to TDIU due to his service-connected migraines and service-connected sleep apnea.  He has not been employed since August 2009, when he separated from his most recent period of active duty.  In a March 2014 rating decision, the RO granted entitlement to TDIU due to the Veteran's migraine headaches, beginning March 15, 2013.  The issue of whether the Veteran is entitled to TDIU prior to March 15, 2013, is currently before the Board.  As fully explained below, the Board finds the Veteran's service-connected migraines render him unable to secure or follow a substantially gainful occupation.

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful employment by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the schedular requirements for TDIU throughout the entire period on appeal.

A veteran is totally disabled if his or her service-connected disabilities render it impossible to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(a).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

At a December 2009 VA general medical examination, the Veteran reported headaches for the past one and a half years that start in the center of the frontal area of his head, progress to the entire frontal area and back into the frontoparietal area.  He indicated they occurred approximately five times a week and lasted all day.  He denied aura.  His headaches have been diagnosed as migraines.  He finds relief with medication and lying down.  He takes Midrin at the first sign of a headache and Maxalt if his headaches progresses worse.  While both medications help relieve his headaches, the Maxalt makes him sluggish.

In his January 2010 Notice of Disagreement the Veteran reported three to five incapacitating migraine attacks a month where he is unable to work, drive, or function.  He indicated that his prescription Maxalt incapacitates him by making him drowsy for at least six to eight hours.

In a September 2011 letter from K. S., M.D., the Veteran's primary care physician, Dr. K. S. indicated that the Veteran experienced recurrent prolonged headaches that were frequently completely prostrating, characterized by prolonged attacks, and which were productive of severe economic inadaptability.

At a December 2011 VA examination, the Veteran reported a history of migraine headaches occurring five to six days a week, with characteristic prostrating migraine headache attacks more than once a month.  Pain would begin in the center of his forehead and spread around the sides of his head.  He described the pain as sharp, lasting hours or several days, and acknowledged nausea, vomiting, and vision problems.  He indicated he would hide in the dark for relief and that although he has tried multiple medications, they have not provided him with relief.  He reported that when he took Maxalt he was knocked out.  The Veteran stated he felt his headaches had worsened and that they were debilitating, lasting longer, and increasing in intensity.  He acknowledged being unable to function or work due to his headaches and that in attempting to obtain a job he was told he was unreliable because of his headache history.  The Veteran indicated he last worked in August 2009. 

In a March 2013 application for TDIU, the Veteran indicated his migraines and sleep apnea prevented him from obtaining and maintaining substantially gainful employment.  He reported his highest level of education was a high school diploma.  He denied any additional education or specialized training.

At his March 2013 hearing before the Board, the Veteran testified that his headaches have become worse since they started around 2006.  He experienced about three to five prostrating episodes per month.  He had been having at least three prostrating attacks per month since service. and the severity of his headaches was becoming worse.  The episodes lasted four hours to all day and his worst headache lasted for three days.  He stopped working in 2009 and began receiving Veteran's Social Security Administration (SSA) disability benefits in September 2011.  He testified he believed his headaches would prevent him from getting a job.

The Veteran's SSA records reflect he worked as a civilian senior maintenance supervisor for the United States Army for twenty years up until 2009 and that prior to that he was a truck mechanic.  In the Veteran's SSA disability application, he indicated he could not work due to worsening migraines.  He noted that when he experienced migraines he had overwhelming pain and was unable to see; the medication he takes for his migraines knocks him out completely.  Routine things like lying down or being in the dark do not provide relief.  The Veteran indicated he was afraid to take Midrin because he knows it is a narcotic and that he takes Maxalt for migraines.  The SSA determined that the Veteran was fully credible and that he was disabled beginning September 9, 2011, due to his migraines.  The Board notes that while it is not bound by this SSA determination, the determination is nevertheless relevant.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (holding that while SSA decisions regarding unemployability are not controlling for purposes of VA adjudication, they are "pertinent" to a determination of a veteran's ability to engage in substantially gainful employment).  

Based on the foregoing, the Board finds that throughout the period of the claim prior to March 15, 2013, the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected migraines.  During this period, the Veteran experienced incapacitating headaches anywhere from six times a week to three to five times a month.  His migraine headaches varied in duration and the medication he took for his headaches made him drowsy and unable to function.  Accordingly, entitlement to TDIU prior to March 15, 2013, is warranted.

The issue of whether an increased rating is warranted, on an extraschedular basis, for the Veteran's service-connected migraines is also before the Board  The Veteran's service-connected migraines have been rated as 50 percent disabling throughout the period on appeal.  This is the highest possible schedular rating available for headaches under VA regulation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In exceptional cases, when the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate, an extraschedular rating may be provided.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  However, as entitlement to TDIU has been granted in the instant decision and is now in effect for the entire period on appeal, extraschedular referral under § 3.321(b) is moot as the purpose of this provision has been fulfilled.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (observing that "§ 3.321(b) performs a gap-filling function" that "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless represented.")  The Veteran's migraine symptoms, including drowsiness due to medication, resulting in interference with employment are specifically contemplated by the allowance of TDIU throughout the period of the claim.  To provide the Veteran with an extraschedular rating for his migraines would be tantamount to impermissible pyramiding of ratings.  38 C.F.R. § 4.14.  Accordingly, referral for extraschedular consideration of the Veteran's service-connected migraines is not warranted.


ORDER

A disability rating in excess of 50 percent on an extraschedular basis for migraines is denied.

Entitlement to TDIU prior to March 15, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


